DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.

Regarding Claims 1, and 13: the instant claim recites “that…facilitate performance of operations, comprising:”.  The use of the term “facilitates” appears to provide that the operations are not necessarily performed by the execution of the instructions, but instead are somehow assisted by the instructions.  It is unclear if the operations are actually performed and what is required to facilitate the operations, thus rendering the instant claim indefinite.  Claims 2-12, and 14-19 which depend from claims 1 and 13, fail to remedy the issue, and thus are indefinite for the reasons presented with regard to claims 1 and 13. For purposes of prosecution, “facilitate performance of operations” is interpreted as “performing operations,” thus requiring that the recited operations are performed by the execution of the instructions.

Regarding claims 2-12, 14-19: dependent claims are rejected based on their dependency from the rejected claims 1 and 13.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-10, and 13-20 are rejected under 35 U.S.C. 103 as being un-patentable over Edmison et al. (”Edmison”, US 20030115321 A1) hereinafter Edmison, in view of Campbell (“Campbell”, US 20150288593 A1) hereinafter Campbell and further view of Akyamac et al. (“Akyamac”, US 20110249574 A1) hereinafter Akyamac. 

Regarding claim 1, Edmison teaches a device ([0063] Fig. 4, first user node, first network element, device is 100), comprising: 
transmitting a first probe packet to a communication device over a communication network ([0063-0071] flow of packets 106 being sent by network element A from the first user node 100 to the second user node 102 is inserted a first probe packet 108, communication device is 102); 
detecting first probe information from the communication device over the communication network ([0063-0071] Fig. 4, first probe information is in the element 112 from node 102 to node 100); 
identifying a first group of network conditions based on the first probe information ([0063-0071] extract the round trip delay is the first group of network condition) ([0053 latency and packet loss are measured as the network conditions]) 

Edmison does not teach a video adapter including a processor; and 
a memory that stores executable instructions that, when executed by the video adapter, facilitate performance of operations, 

delivering the video content to the communication device over the communication network according to the first group of network conditions, however
Campbell teaches a video adapter including a processor ([0022] Fig. 2, Device controller, video processor); and 
a memory that stores executable instructions that, when executed by the video adapter ([0022] Fig. 2,  The computing device 200 may include one or more processors 201, which may execute instructions of a computer program to perform any of the features described herein. The instructions may be stored in any type of computer-readable medium or memory,), 
delivering the video content to the communication device over the communication network according to the first group of network conditions ([0034-0035] the computing device send the requested data based on network conditions to the client device {network conditions are latency, throughput, bandwidth…})
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Edmison in view of Campbell in order to deliver video content based on network condition because it would help deliver the data dynamically and adapt what portion of data to be delivered at different times based on network condition metrics such as latency, throughput or other quality of service requirements. 

Edmison does not teach video clips, obtaining video content from a video content server over the communication network, however
Akyamac teaches Video clips ([0035] synthetic video traffic)
obtaining video content from a video content server over the communication network ([0027-0040] Fig. 3, Video Database and Video Quality system are the Content server, Network 306 is the communication network, Node 1, Node 2 are the device and the communication device);
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Edmison in view of Akyamac in order to obtain the video and stream from the main content server because it would properly associate network capabilities with video quality based on certain network quality of service and performance characteristic. 


Regarding claim 2, Edmison, Campbell, and Akyamac teach the device of claim 1, 
Edmison does not explicitly teach wherein the delivering of the video content comprises streaming the video content to the communication device over the communication network, however
Campbell teaches wherein the delivering of the video content comprises streaming the video content to the communication device over the communication network ([0018-0020] Fig. 1, streaming video to the requesting user or device, Fig. 1 element 100 is the distribution network)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Edmison in view of Campbell in order to deliver video content based on network condition because it would help deliver the data dynamically and adapt what portion of data to be delivered at different times based on network condition metrics such as latency, throughput or other quality of service requirements. 


Regarding claim 3, Edmison, Campbell, and Akyamac teach the device of claim 1, 
Edmison does not explicitly teach wherein the operations comprise obtaining a first group of quality of service conditions from the video content server over the communication network, wherein the delivering of the video content comprises delivering the video content to the communication device according to the first group of quality of service conditions, however
Akyamac teaches wherein the operations comprise obtaining a first group of quality of service conditions from the video content server over the communication network ([0029, 0044] the video quality system 302 identifies a network profile based on the sampled network characteristics, such as packet loss, latency, congestion , jitter..), wherein the delivering of the video content comprises delivering the video content to the communication device according to the first group of quality of service conditions ([0045] The system 100 selects and/or generates a representative video segment from a database of video segments based on the characteristics of the network (530))
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Edmison in view of Akyamac in order to obtain the video and stream from the main content server because it would properly associate network capabilities with video quality based on certain network quality of service and performance characteristic. 



Regarding claim 4, Edmison, Campbell, and Akyamac teach the device of claim 3, 
Edmison does not teach wherein the first group of quality of service conditions comprises at least one of video resolution, buffer time, latency, or a combination thereof, however
Akyamac teaches wherein the first group of quality of service conditions comprises at least one of video resolution, buffer time, latency, or a combination thereof ([0044] Network characteristics can include, for example, packet loss, latency, jitter, bandwidth, congestion, duplicate packets, retransmitted packets, location of an error in the bitstream, content of the video, amount of motion in the sequence, error concealment techniques implemented in a codec, a codec bit rate, fast updates, bit rate manipulation, and/or proprietary codecs)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Edmison in view of Akyamac in order to receive the group of quality of services such as latency because it would properly associate network capabilities with video quality based on certain network quality of service and performance characteristic. 


Regarding claim 5, Edmison, Campbell, and Akyamac teach the device of claim 1, 
Edmison does not explicitly teach wherein the operations comprise obtaining a second group of quality of service conditions from the communication device over the communication network, 
wherein the delivering of the video content comprises delivering the video content to the communication device according to the second group of quality of service conditions, however
Akyamac teaches wherein the operations comprise obtaining a second group of quality of service conditions from the communication device over the communication network ([0044] Fig. 3, Fig. 5, After inserting data into the network, the system 100 determines characteristics of the network between the first endpoint and the second endpoint, based on how the second endpoint receives the data (520). The system can also identify, based on how the second endpoint receives the data, at least one piece of key data and/or other characteristic of the network between the first endpoint and the second endpoint associated with a data transmission problem, Network characteristics such as latency jitter, bandwidth, congestion..are second group of quality of service conditions), 
wherein the delivering of the video content comprises delivering the video content to the communication device according to the second group of quality of service conditions ([0029, 0044] the video quality system 302 identifies a network profile based on the sampled network characteristics, such as packet loss, latency, congestion , jitter..) ([0045] The system 100 selects and/or generates a representative video segment from a database of video segments based on the characteristics of the network (530))
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Edmison in view of Akyamac in order to obtain the video and streams based on how the second node is receiving the video and streams because it would properly associate network capabilities with video quality based on certain network quality of service and performance characteristic.



Regarding claim 6, Edmison, Campbell, and Akyamac teach the device of claim 1, 
Edmison teaches wherein the detecting of the first probe information comprises: 
receiving the first probe clip from the communication device ([0063-0071] Fig. 4, first probe information is in the element 112 from node 102 to node 100); and 
determining the first probe information from a round trip transmission time of the first probe clip ([0037, 0065] round trip delay from source to destination and back to the source node)([0050-0051] latency measurements), 
Edmison does not explicitly teach video clip, wherein the first probe information comprises data speed associated with the first probe clip, however
Akyamac teaches Video clips ([0035] synthetic video traffic)
wherein the first probe information comprises data speed associated with the first probe clip ([0044] network characteristics such as bitrate, codec bit rate)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Edmison in view of Akyamac in order to obtain the video bit rate, and stream based on how the second node is receiving the video and stream because it would properly associate network capabilities with video quality based on certain network quality of service and performance characteristic.


Regarding claim 7, Edmison, Campbell, and Akyamac teach the device of claim 6, 
Edmison teaches wherein the round trip transmission time is calculated from a first time the first probe was transmitted to the communication device and a second time the first probe was received from the communication device ([0037] round trip time)([0044] Fig. 3, source transmission time, destination transmission time)([0065] round trip delay calculation T A2−TA1−(TZ2−TZ1)).
Edmison does not explicitly teach video clip, however
Akyamac teaches Video clips ([0035] synthetic video traffic)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Edmison in view of Akyamac in order to test video clip in the network before sending the video because it would properly associate network capabilities with video quality based on certain network quality of service and performance characteristic.



Regarding claim 8, Edmison, Campbell, and Akyamac teach the device of claim 1, wherein the operations comprise: 
Edmison teaches transmitting a second clip to the communication device over the communication network ([0072-0081] Fig. 5 Probe 2 is the second probe sent from the first node to the second node and then back to the first node) ([0063-0071] flow of packets 106 being sent by network element A from the first user node 100 to the second user node 102 is inserted a first probe packet 108, communication device is 102); 
detecting second probe information from the communication device over the communication network ([0072-0081] Fig. 5 Probe 2 is the second probe sent from the first node to the second node and then back to the first node, second probe information is in probe 2 received at the first node); 
 identifying a second group of network conditions based on the second probe information ([0063-0071] extract the round trip delay is the first group of network condition) ([0053 latency and packet loss are measured as the network conditions])([0050-0053] Latency measurements, packet loss measurement); and 

Edmison does not teach video clips, however
Akyamac teaches Video clips ([0035] synthetic video traffic)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Edmison in view of Akyamac in order to send and test video clips and extract network condition based on the testing video clips because it would properly associate network capabilities with video quality based on certain network quality of service and performance characteristic. 

Edmison does not teach a adjusting the delivering of the video content to the communication device over the communication network according to the second group of network conditions, however
Campbell teaches adjusting the delivering of the video content to the communication device over the communication network according to the second group of network conditions ([0025, 0027] The threshold may also be adjusted based on current network conditions. For example, if the computing device or requesting device determines that the network is currently overloaded, the threshold may be decreased, such as to 5 MB. By decreasing the threshold, a lesser amount of data may be sent to the requesting devices.  Any of the thresholds discussed herein may be adjusted (i.e., increased or decreased) based on current network conditions).

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Edmison in view of Campbell in order to modify delivering the video content because it would help deliver the data dynamically and adapt what portion of data to be delivered at different times based on network condition metrics such as latency, throughput or other quality of service requirements. 

Regarding claim 9, Edmison, Campbell, and Akyamac teach the device of claim 8, 
Edmison teaches wherein the first group of network conditions and the second group of network conditions comprises at least one of latency, interference, packet loss, or a combination thereof ([0036-0037, 50-51] measure the packet loss, latency, round trip).

Regarding claim 10, Edmison, Campbell, and Akyamac teach the device of claim 1, 
Edmison does not explicitly teach wherein the operations comprise obtaining historical information regarding the communication network, wherein the delivering of the video content comprises delivering the video content to the communication device over the communication network according to the historical information, however
Campbell teaches wherein the operations comprise obtaining historical information regarding the communication network, wherein the delivering of the video content comprises delivering the video content to the communication device over the communication network according to the historical information ([0023] network conditions include historical interactions between the network devices, prior latency) ([0034-0035] the computing device send the requested data based on network conditions to the client device {network conditions are latency, throughput, bandwidth…})
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Edmison in view of Campbell in order to deliver video content based on network condition which include historical information related to previous delivery and previous network conditions because it would help deliver the data dynamically and adapt what portion of data to be delivered at different times based on network condition metrics such as latency, throughput or other quality of service requirements. 

Regarding claim 13, claim 13 is rejected with the same reasoning as claim 1.
Regarding claim 14, claim 14 is rejected with the same reasoning as claim 4.
Regarding claim 15, claim 15 is rejected with the same reasoning as claim 9.
Regarding claim 16, claim 16 is rejected with the same reasoning as claim 10.
Regarding claim 17, claim 17 is rejected with the same reasoning as claim 2.
Regarding claim 18, claim 18 is rejected with the same reasoning as claim 6.
Regarding claim 19, claim 19 is rejected with the same reasoning as claim 7.

Regarding claim 20, Edmison teaches a method, comprising: 
transmitting first probe to a communication device over a communication network ([0063-0071] flow of packets 106 being sent by network element A from the first user node 100 to the second user node 102 is inserted a first probe packet 108, communication device is 102); 
detecting first probe information from the communication device over the communication network ([0063-0071] Fig. 4, first probe information is in the element 112 from node 102 to node 100);  
identifying a first group of network conditions based on the first probe information ([0063-0071] extract the round trip delay is the first group of network condition) ([0053 latency and packet loss are measured as the network conditions]) 
transmitting a second probe to the communication device over the communication network ([0072-0081] Fig. 5 Probe 2 is the second probe sent from the first node to the second node and then back to the first node) ([0063-0071] flow of packets 106 being sent by network element A from the first user node 100 to the second user node 102 is inserted a first probe packet 108, communication device is 102); 
detecting second probe information from the communication device over the communication network ([0072-0081] Fig. 5 Probe 2 is the second probe sent from the first node to the second node and then back to the first node, second probe information is in probe 2 received at the first node); 
identifying, a second group of network conditions based on the second probe information ([0063-0071] extract the round trip delay is the first group of network condition) ([0053 latency and packet loss are measured as the network conditions])([0050-0053] Latency measurements, packet loss measurement)(Fig. 5)

Edmison does not explicitly teach by a video adapter including a processor, video adapter, delivering, by the video adapter, the video content to the communication device over the communication network according to the first group of network conditions, adjusting the delivering of the video content to the communication device over the communication network according to the second group of network conditions, however
Campbell teaches by a video adapter including a processor, video adapter, ([0022] Fig. 2, Device controller, video processor) ([0022] Fig. 2,  The computing device 200 may include one or more processors 201, which may execute instructions of a computer program to perform any of the features described herein. The instructions may be stored in any type of computer-readable medium or memory,), 
delivering, by the video adapter, the video content to the communication device over the communication network according to the first group of network conditions  ([0034-0035] the computing device send the requested data based on network conditions to the client device {network conditions are latency, throughput, bandwidth…})
adjusting the delivering of the video content to the communication device over the communication network according to the second group of network conditions ([0025, 0027] The threshold may also be adjusted based on current network conditions. For example, if the computing device or requesting device determines that the network is currently overloaded, the threshold may be decreased, such as to 5 MB. By decreasing the threshold, a lesser amount of data may be sent to the requesting devices.  Any of the thresholds discussed herein may be adjusted (i.e., increased or decreased) based on current network conditions).

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Edmison in view of Campbell in order to deliver video content based on network condition because it would help deliver the data dynamically and adapt what portion of data to be delivered at different times based on network condition metrics such as latency, throughput or other quality of service requirements.


Edmison does not explicitly teach video clip, obtaining video content from a video content server over the communication network, however
Akyamac teaches Video clip ([0035] synthetic video traffic)
obtaining video content from a video content server over the communication network ([0027-0040] Fig. 3, Video Database and Video Quality system are the Content server, Network 306 is the communication network, Node 1, Node 2 are the device and the communication device);
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Edmison in view of Akyamac in order to obtain the video and stream from the main content server because it would properly associate network capabilities with video quality based on certain network quality of service and performance characteristic. 


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being un-patentable over Edmison et al. (”Edmison”, US 20030115321 A1) hereinafter Edmison, Campbell (“Campbell”, US 20150288593 A1) hereinafter Campbell, and Akyamac et al. (“Akyamac”, US 20110249574 A1) hereinafter Akyamac, in view of Mahindra et al. (“Mahindra”, US 20130254805 A1) hereinafter Mahindra.

Regarding claim 11, Edmison, Campbell, and Akyamac teach the device of claim 1, 
Edmison, Campbell, and Akyamac do not explicitly teach wherein the operations comprise providing, over the communication network, alternate content to the communication device in response determining a possible stall in presenting the video content by the communication device based on the first group of network conditions, wherein the communication device presents the alternate content during the stall, however
Mahindra teaches wherein the operations comprise providing, over the communication network, alternate content to the communication device in response determining a possible stall in presenting the video content by the communication device based on the first group of network conditions, wherein the communication device presents the alternate content during the stall ([0007] the wireless bandwidth may be insufficient even for the least video rate causing stalls at the lowest possible quality. There could also be stalls due to temporary network disruptions like handovers.)([0039] Advertisements are shown to users when the queue underflows 802 to avoid video stalls in players/plugins 801 so users see minimum disruption in video quality 803.)(Fig. 1 advertisement server)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Edmison, Campbell, and Akyamac in view of Mahindra in order to provide alternate content when the network condition is changing and video stalls because it would help provide better experience to users with minimum disruption in video quality presented to users. 


Regarding claim 12, Edmison, Campbell, Akyamac, and Mahindra teach the device of claim 11, 
Edmison, Campbell, and Akyamac do not explicitly teach wherein the operations comprises obtaining an advertisement from an advertisement server over the communication network, wherein the alternate content comprises the advertisement, however
Mahindra teaches wherein the operations comprises obtaining an advertisement from an advertisement server over the communication network, wherein the alternate content comprises the advertisement (Fig. 1 advertisement server) ([0007] the wireless bandwidth may be insufficient even for the least video rate causing stalls at the lowest possible quality. There could also be stalls due to temporary network disruptions like handovers.)([0039] Advertisements are shown to users when the queue underflows 802 to avoid video stalls in players/plugins 801 so users see minimum disruption in video quality 803.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Edmison, Campbell, and Akyamac in view of Mahindra in order to provide alternate content when the network condition is changing and video stalls because it would help provide better experience to users with minimum disruption in video quality presented to users. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.H.S./Examiner, Art Unit 2444 

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444